PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/881,989
Filing Date: 29 Jan 2018
Appellant(s): Cadarette et al.



__________________
Stephen R. Tkacs 
(Reg. No. 46,430)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

(A) Rejection of claim 1 under 35 USC 103 as being unpatentable over Harrison et al. (US Patent 9,886,983), in view of Staggs et al. (US Patent 9,525,606), in view of Bakalash et al. (US Patent 7,315,849), further in view of Butler (US Pre-Grant Publication 2013/0290450). 

Appellant argues on pages 4-5 that the cited portion of Harrison “does not teach, suggest, or render obvious a mapping service executing within the relational engine mapping the SQL query to unified data layer (UDL) topic files using a schema from a schema registry according to the data access plan.”
In response to this argument, the Examiner notes that Harrison provides a database system including an SQL engine and a storage engine that is able to be queried by clients (see Figure 1A and 3:49-56). Harrison shows mapping, within the database system, an SQL query to non-relational databases (see Figures 1A and 1B and 4:16-34). The data structures and objects of the non-relational data stores are Harrison to allow a client to use relational SQL to query the underlying non-relational data objects via the mapping (see 6:45-58). Querying the underlying-non relational data objects via the generated schemas uses a data access plan (see 4:35-64). Thus, Harrison shows a mapping service executing within a relational engine that maps a received SQL query to non-relational data sources using schemas and according to a data access plan. 
Harrison shows such a mapping service and SQL query execution to access non-relational databases. The non-relational data stores include a variety of types of data (see 5:5-17 and Figure 1a, element 130). The non-relational data stores also contain “files,” because the non-relational data stores contain the underlying data and may also include “file systems, flat file databases, or other data repositories” (see 5:16-17). 
As explained in the on page 5 of the final rejection of 11 May 2021, Harrison is not relied upon to teach UDL topic files in particular. Staggs is relied upon to show accessing UDL files (see Figure 3, element 308, “Active Unified Data Layer” and 14:29-36. Underlying data is analyzed and processed for access using a UDL). Butler is relied upon to show “topic files” (see paragraphs [0051]-[0054], which show UDL topic files in the form of kafka files. Kafka files, according to Appellant’s specification at paragraphs [0038]-[0039], [0054], and [0073] are UDL topic files). Both Staggs and Butler, and their relevance to the rejection, are addressed in more detail further below. 

Staggs “make no mention of mapping a SQL query to UDL topic files. In fact, while Staggs generally teaches UDL, Staggs makes no mention whatsoever of UDL topic files.” 
In response to this argument, it is noted that Staggs is relied upon to show allowing users to query underlying data sources via a unified data layer (UDL). Staggs acquires data from a plurality of sources then aggregates and processes the data (see 13:54-14:20). Data may be received in raw formats in a receiving layer, transmitted to an aggregation layer, and stored. Staggs shows that an active unified data layer (UDL), element 308 of Figure 3, stores data “in a unified manner” (see 14:21-36). The data is then accessible to a user (see 14:62-15:18). 
Staggs shows an active UDL receiving and storing data in a variety of data stores (see Figure 5 and 16:11-25).  This data, or files, are processed and tagged in the UDL. These tagged and indexed data elements, given that they are tagged and indexed in an active unified data layer and stored in an active unified data layer, are “UDL … files.” As noted in 19:16-36, data may then be accessed using SQL. 
It is also noted that Appellant concedes during the argument that Staggs teaches UDL, while arguing that Staggs does not teach the specific “UDL topic files.”
As noted on pages 5-6 of the Final Rejection of 11 May 2021, Staggs is not relied upon to show “UDL topic files” because Staggs does not explicitly show UDL “topic” files. 
Butler is relied upon to show “UDL topic files.” 

Butler shows a system for retrieving, processing, and querying messages of a data stream (see paragraph [0051]). Butler shows wherein those messages include Kafka messages (see paragraph [0054]). As noted above, Kafka files are “UDL topic files” (see Appellant’s specification, paragraphs [0038]-[0039], [0054], and [0073]). Staggs processes and stores data from data streams (see 9:33-49). 
Therefore, Harrison and Staggs, in view of Butler, show a system that is capable of inputting data from a variety of non-relational data sources (see Harrison Figures 1A and 1B and 4:16-34 and Staggs 13:54-14:3), processing stream data (see Staggs 9:33-49), processing and analyzing the received data in a UDL (see Staggs 14:21-36 and Figure 3, element 308), and allowing a user to access the processed data using a relational querying format, SQL (Harrison 6:45-58 and Staggs 19:16-36). Butler shows that kafka formatted messages from a data stream, or UDL topic files, may be accessed and queried (see Butler paragraphs [0051]-[0054]). Because both Harrison and Staggs show to receive and query data from a variety of sources, including non-relational sources, and Butler shows to receive and query data from UDL topic files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Harrison and Staggs to simply include Butler as another of the possible data sources that is processed and queried. Harrison and Staggs are already equipped to process and store data from a variety of sources. The combination Butler will enhance Harrison and Staggs by expanding the number of data sources a user client has access to querying. 

Appellant argues on page 7 that the cited portions of Staggs “teach a unified data layer (UDL); however, the office action proffers no analysis or technical reasoning as to why Staggs somehow teaches a query processor that accepts integrated data sources via a data virtualization layer.” 
In response to this argument, Examiner notes that Staggs shows receiving data from multiple sources in the receiving layer of Figure 3 (see 13:54-14:20, which discuss the receiving layer and aggregation layer. As noted in 13:43-51, the entire layer 300 can be used to integrate different systems of different organizations). Staggs also shows show receiving data from multiple sources (see 15:19-47). This data is subsequently eventually stored in the UDL source and able to be queried using a relational format (see 19:16-36). This is functionally virtualizing the data into a relational form from multiple integrated sources. 
Alternatively, and in addition, Harrison shows this feature by mapping non-relational data store to a format where the data can be queried as relational data (see 9:15-44). 

Appellant continues on page 8, arguing that “the cited portions of Staggs make no mention of a data virtualization layer that allows a query processor to access integrated data sources including a unified data layer (UDL) data source storing UDL topic files. Furthermore, claim 1 recites the integrated data sources include a database 
In response to this argument, Examiner notes that Staggs and Harrison teach a data virtualization layer for the reasons provided in the preceding argument. 
Butler shows the claimed UDL topic files by accessing and querying kafka files (see paragraphs [0051]-[0052]). 
Bakalash teaches accessing and querying a B-tree data source (see 9:25-46. Bakalash shows a B-tree indexing scheme for a data source). It would have been obvious to one of ordinary skill In the art before the effective filing date of the invention to have modified Harrison to include the data source of Bakalash because Harrison already teaches querying different types of data stores using a relational engine and Bakalash merely provides an additional data source to access. This will enhance the system of Harrison by providing a greater number of data sources that a user of Harrison may access. 
As noted above, the combination of references teaches the claimed subject matter. Harrison and Staggs show receiving data from disparate, non-relational sources and allowing a user to query the information from those sources using relational database techniques. Harrison explicitly provides multiple examples of data sources that may be queried (see Figure 1A, element 130a and 5:5-17). Staggs, as conceded by Appellant, shows a UDL data layer that may be accessed by a user to access underlying data. Butler and Bakalash merely provide additional data sources that may be integrated into the data virtualization and querying systems of Harrison and Staggs. 


On page 9, Appellant argues that “Bakalash, like Harrison and Staggs, fails to teach, suggest, or render obvious mapping, by a mapping service executing within the relational engine, a SQL query from a schema registry to unified data layer (UDL) topic files; and accessing, by a query processor executing within the relational engine, integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results, wherein the data virtualization layer projects the UDL topic files into relational form using the mapping service based on the data access plan.”
Examiner notes that Bakalash is not relied upon to teach any of the claimed features beyond querying a database management system (DBMS) B-tree data source. Bakalash is cited as part of a combination with Harrison and Staggs to show that accessing data in a B-tree data source is possible. Harrison teaches to access multiple different types of data sources (see Figure 1A, element 130a and 5:5-17). It would have been obvious before the effective filing data of the invention to have enhanced Harrison by providing a B-tree data source because doing so would provide a greater number of accessible data sources to a user to process and analyze.  

On page 11, Appellant argues that “Butler, like Harrison, Staggs, and Bakalash, does not teach, suggest, or render obvious accessing integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query 
Examiner notes that Butler is not relied upon to teach any claimed feature beyond accessing the data in a UDL topic file. Butler is cited as part of a combination with Harrison and Staggs to show that one may access and query UDL topic files. Harrison teaches to access multiple different types of data sources (see Figure 1A, element 130a and 5:5-17) and Staggs teaches to access UDL files and records (see 13:54-14:20 and 19:16-36). It would have been obvious before the effective filing data of the invention to have enhanced Harrison by providing the capability of accessing UDL topic files in the form of Kafka files because doing so would provide a greater number of accessible data sources to a user.

On page 11, Appellant argues that it would not have been obvious to combine the cited references. Appellant argues that “The references provide disparate teachings that would not necessarily be combined in the exact manner necessary to arrive at the features of claim 1, For example, Staggs teaches a unified data layer, Bakalash separately teaches a DBMS B-tree data source, and Butler teaches that UDL files may be Kafka topic files; however, there is no suggestion or motivation to provide a query processor that accesses integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results.”
In response to this argument, it is noted that Harrison provides a query processor that accesses integrated data sources via a data virtualization layer to form query Harrison Figure 1A, element 130a and 5:5-17 for a list of possible integrated data sources). As stated by Appellant, Staggs teaches a UDL. Bakalash and Butler merely provide additional sources of data that a user may query alongside the list of integrated data sources of Harrison. As noted above, it would have been obvious to expand this list of integrated data sources of Harrison to include additional data sources because it would have enhanced the flexibility of Harrison by being able to access more data sources. 

Appellant continues on page 12, arguing that “even if one were to combine Harrison, Stages, Bakalash, and Butler, the combination would result in a UDL data source and a DBMS R-tree data source that are separately accessible. The only suggestion to provide a query processor that accesses integrated data sources including a database management system (OBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results can be found in the claim and not the prior art. The Office Action provides a conclusion that the claim features are taught and a description of what the reference teaches; however, the Office Action does not provide any technical reasoning as to why the teachings of each reference anticipate the claim feature being addressed, how the teachings could be combined, or why the combination would result in the specific combination of features recited in claim 1.”
In response to Appellant’s argument, Examiner notes that, as stated above, Harrison already shows accessing a plurality of different integrated data sources using Harrison simply does not explicitly refer to the exact claimed data sources. Staggs shows accessing data sources via a UDL layer. Butler and Bakalash show that one may query and access UDL topic files and a B-tree data source, respectively, for the reasons discussed above. The combination of references shows the claimed subject matter. 

Appellant continues on page 12, arguing that “In this case, the combination is based only on the fact that Harrison, Stages, Bakalash, and Butler are directed to querying data stores. All this suggests is that the references are in the same field of endeavor. The Final Office Action does not combine the references in such a way that solves the deficiencies of the references themselves. Rather, the rejection uses the claim as a template to combine portions of four disparate references.” 
Appellant, on page 13, then summarizes the teachings of the prior art, and states that “the Examiner follows in the inventors’ footsteps and combines disparate teachings from several references using the claims as a blueprint.” 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

(B) Rejection of claim 4 under 35 USC 103 as being unpatentable over Harrison et al. (US Patent 9,886,983), in view of Staggs et al. (US Patent 9,525,606), in view of Bakalash et al. (US Patent 7,315,849), further in view of Butler (US Pre-Grant Publication 2013/0290450). 

Appellant argues on page 14 that the cited prior art does not teach claim 4. Appellant states that the cited portions of Staggs teach “identifying data stores of interest and an operational data store retained in a relational database format. However, Staggs makes no mention of UDL topic files. The Office Action proffers no analysis or technical reasoning as to why Staggs somehow teaches projecting UDL topic files into relational form.” 
Examiner notes that this argument has been addressed above. Harrison explicitly provides multiple examples of data sources that may be queried as relational data (see Harrison Figure 1A, element 130a and 5:5-17). Staggs teaches accessing files and data sources through a UDL using a relational database access (see Staggs 14:21-36 and Figure 3, element 308, and 19:16-36). Butler is relied upon to show UDL topic files in the form of kafka files (see Butler paragraphs [0051]-[0054]). 

Appellant continues, arguing that “However, Butler, like Harrison, Staggs, and Bakalash, does not teach, suggest, or render obvious accessing integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer 
Appellant concludes by arguing that “the Office Action does not provide any technical reasoning as to why the teachings of each reference anticipate the claim feature being addressed, how the teachings could be combined, or why the combination would result in the specification combination of features recited in claim 4.” 
Appellant appears to be arguing that Butler does not teach the remainder of the claim. Examiner notes that Butler is only relied upon for teaching accessing UDL topic files. Harrison, Staggs, and Bakalash teach the remainder of the claim for the reasons discussed above and in the final office action of 11 May 2021. 

(C) Rejection of claim 6 under 35 USC 103 as being unpatentable over Harrison et al. (US Patent 9,886,983), in view of Staggs et al. (US Patent 9,525,606), in view of Bakalash et al. (US Patent 7,315,849), further in view of Butler (US Pre-Grant Publication 2013/0290450). 

On page 15, Appellant argues in regards to claim 6 that the cited portion of Staggs “makes no mention of subsetted results or topic files. The Final Office Action states that because only a portion of data is requested, and the data may be requested “sequentially,” Stages teaches requesting subsetted results from a data source. Appellants respectfully disagree. This interpretation of the teachings is an attempt to read the claims into the reference, which is not a reasonable interpretation. Again, the rejection alleges that Stages teaches the query processor requests subsetted 
In response to this argument, Examiner notes that the claim requires “wherein the query processor requests subsetted results from each UDL topic file.” The definition of “subset,” according to Merriam Webster, includes “division, portion.” Staggs shows to access portions of data from a single or multiple data store (see 19:16-36). Staggs also shows that queries made from the data may be done sequentially. Both of these features indicate that Staggs shows requesting “subsetted,” or a portion, of results from a UDL file (or data store). As noted above, Butler shows processing and querying UDL topic files. Thus, the references show the claimed subject matter to the extent claimed. 

(A) Rejection of claim 7 under 35 USC 103 as being unpatentable over Harrison et al. (US Patent 9,886,983), in view of Staggs et al. (US Patent 9,525,606), in view of Bakalash et al. (US Patent 7,315,849), further in view of Butler (US Pre-Grant Publication 2013/0290450). 


In response to this argument, Examiner notes that the claim requires “wherein the query processor uses an index to determine if there are any UDL topic files that need not be included because they have no data of interest based on the SQL query.” 
As addressed above, Staggs shows requesting data from and using UDL files (see 19:16-36). As noted in 14:21-37, the active UDL of Staggs indexes data and creates rules for accessing the data prior to retaining the data within accessible data stores. To subsequently access the data, Staggs must identify appropriate data stores of interest by identifying a portion of data from each data store (see 19:16-36). Thus, Staggs uses such an index to determine which sources will respond to a data query and Butler shows processing and querying UDL topic files (see paragraphs [0053]-[0054]). Combined, it would have been obvious for Staggs and Butler to use an index to determine whether a data source, or UDL topic file, shouldn’t be included in response to an SQL query. 

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CHARLES D ADAMS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        January 17, 2022


Conferees:
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.